PER CURIAM.
We affirm the trial court’s finding that appellant was in contempt of the temporary injunction. We reverse the assessment of a $10,000 fine, contained in paragraph 2 of the July 17, 1998 contempt order. If the fine was intended as a punitive fine, or one imposed to secure future compliance with the injunction, the trial court failed to consider appellant’s financial resources or “the seriousness of the burden on that particular party.” Johnson v. Bednar, 573 So.2d 822, 824 (Fla.1991), overruled on other grounds, Amend. To Fla. Family Law Rules of Proc., 723 So.2d 208, 213 (Fla.1998). If the fine was intended to compensate the appellee for losses sustained, there was no evidence in the record of the appellee’s actual loss, or of any other method of computation that might have been used to set the fíne. See id. We remand to the trial court to reconsider the fine in light of Johnson.
Affirmed in part; reversed in part and remanded.
DELL, SHAHOOD and GROSS, JJ., concur.